Opinion by Rao, J.
At the trial the secretary of petitioner testified that the entry herein was made as one of a series of entries upon which petitioner had received memoranda from the appraiser to increase the values of certain of the items included in the shipments. The amendments were filed within a timely period, ¡but, in this case, and one other, the entries were overlooked. When he noticed that the time for amendment was about to expire in this case, he filed an amendment but said amendment did not reach the appraiser before the merchandise had come under his observation for appraisement. Upon consideration of the record the court was satisfied that there was no intent to defraud the revenue of *372the United States or to conceal or misrepresent the facts of the case or to deceive the appraiser as to the value of the merchandise. The petition was therefore granted.